Sam case — on a Re-iiearing.
Merrick O. J.
In the opinion pronounced in this case, the positions taken by plaintiff’s counsel were not mentioned with sufficient accuracy, and in this some injustice is done to his argument. Still we see no sufficient reason for granting the re-hearing.
The plaintiff himself introduced the proof of the consideration, of the note sued upon. That was found insufficient to charge Sarah J. Cuny, as a married woman. The District Judge, with this proof before him, might have pronounced upon the consideration as to A. H. Cuny, as the proof had been introduced by the plaintiff, but lie gave judgment of nonsuit. Under the circumstances, therefore, we thought the case ought to be remanded for a new trial.
Re-hearing refused.